Citation Nr: 0627496	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  01-07 686A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The veteran served on active military duty from December 1942 
to August 1944.

The appeal initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

A motion to advance this case on the Board's docket received 
in May 2005 has been granted under the authority of 38 
U.S.C.A. §  7102(a) (West 2002 & Supp. 2006) and 38 C.F.R. 
§ 20.900(c) (2005). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The TDIU claim was twice previously remanded, in October 2003 
and June 2005.  Unfortunately, as discussed below, the Board 
did not make clear and the RO did not adjudicate a referred 
service connection claim which is inextricably intertwined 
with the present TDIU claim, necessitating remand 
development.  If the additional disorder is found to be 
service connected it could have significant impact on the 
certified issue, that is not apparently subject to allowance 
under current evidence.

In this case the veteran is rated 70 percent disabling for 
loss of use of the right hand, under Diagnostic Code 5125, 
which is the maximum schedular rating assignable based on 
that loss of the major hand.  38 C.F.R. § 4.71a, Diagnostic 
Code 5125 (2005).  The veteran had suffered a crushing injury 
to the right hand aboard ship in service, necessitating 
amputation of the four fingers, and reconstruction of the 
remainder of the hand with use of abdominal donor tissue.  
Residual functional use of the hand is negligible at best.  
The VA examiner upon an April 2006 examination noted that the 
veteran could not grasp a pin between the thumb and palm, and 
that disfigurement of the reconstructed hand was notable.  

The veteran is also service-connected for the scar at the 
abdominal donor sight, based on a well-healed right lower 
quadrant surgical scar that is occasionally irritating.  The 
scar is not keloid and is non-adherent to underlying tissues, 
as observed by the April 2006 VA examiner.  A 10 percent 
service-connected rating has been appropriately assigned for 
the scar, as the maximum schedular rating for superficial, 
tender scar without other complications.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2005).  

The veteran is service-connected for no other disabilities.  
He reportedly has a ninth-grade education.  His history of 
employment, as noted at the April 2006 VA examination, 
consisted of multiple odd jobs post service until he secured 
housekeeping work with Mountain VA Medical Center between 
1969 and 1977.  He was then employed in a security position 
until he retired in 1985.  The veteran has reported that he 
has significant tenderness in his left wrist which now 
precludes significant functional use of his left hand.  The 
April 2006 VA examination noted left hand weakness and loss 
of grip strength, and opined that it was at least as likely 
as not that the veteran's current left hand dysfunction, was 
aggravated by decades of overuse due to loss of right hand 
use.  

The veteran has had a pending claim for secondary service 
connection for left hand disability since September 2001, 
which the RO has yet to address in the first instance.  
Particularly in light of the recently obtained VA examiner's 
finding of a positive causal link, based on aggravation, 
between the service-connected right hand loss of use and a 
significant left hand disability, the TDIU claim is 
intertwined with that left hand service-connected claim.  The 
Board cannot address this matter in the first instance.  
Disabled American Veterans et al., v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The Court has held that a claim which is inextricably-
intertwined with another claim which remains undecided and 
pending before the VA must be adjudicated prior to a final 
order on the pending claim, so as to avoid piecemeal 
adjudication. Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  Accordingly, in furtherance of the veteran's TDIU 
claim, remand for RO adjudication of the left hand disability 
claim is required.  

This remand is necessitated in part by the duty to assist 
pursuant to a body of laws known collectively as the 
"VCAA."  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Under 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
2006), VA has an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate claims for 
VA benefits.  See also, 38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2005).  VCAA letters were sent to the veteran in May 2004 
and November 2005.  However, while this case was undergoing 
development, additional guidance concerning notice and 
development was provided.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The appropriate notice will be 
undertaken as part of the development requested.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims files 
and satisfy all VCAA notice obligations in 
accordance with the holdings in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); and in 
accordance with 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A (West 2002 & Supp. 2006); 38 
C.F.R. § 3.159 (2005); the Veterans 
Benefits Act of 2003; and any other 
applicable legal precedent.  

2.  Following any indicated additional 
development, the RO should adjudicate the 
claim of entitlement to service connection 
for a left hand disability as secondary to 
service-connected loss of use of the right 
hand.  In so doing, the RO should consider 
the opinion provided by the April 2006 VA 
examiner.  If additional examination is 
needed, it should be conducted.  If the 
claim is denied, appellant is notified 
that he must submit a notice of 
disagreement and otherwise complete the 
appeal process to get the matter before 
the Board as needed.

3.  Thereafter, and following any other 
indicated development, the RO should 
readjudicate the TDIU claim de novo.  If 
TDIU is not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded the appropriate time to reply.  
Thereafter, the case should be returned to 
the Board for further consideration, if in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



